Pee Ctjeiam:
An examination of the evidence has not convinced us that there was any error in refusing to submit the case to the jury. There is nothing in the testimony that would have' warranted them in finding that the injury complained of was the result of defendant’s negligence. There was therefore no error in refusing to take off the judgment of nonsuit.
As remarked by the learned president of the Common Pleas, the machine itself was not dangerous, and therefore no special instructions, as to the manner of using it, were required; but, if it had been otherwise, the undisputed evidence shows that plaintiff had previously sought and received such instructions as were necessary to qualify him for the position of a “ creelet.”
There is nothing in the case that brings it within the principle recognized in Rummel v. Dilworth, 131 Pa. 509. If it had been submitted to the jury, and they had found in favor of the plaintiff, the court below would doubtless have felt constrained to set their verdict aside. That is the proper test of the correctness of a judgment of nonsuit.
Judgment affirmed.